14-3656
Doumbia v. Lynch
                                                                                 BIA
                                                                            Nelson, IJ
                                                                         A200 738 534

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
23rd day of May, two thousand sixteen.

PRESENT:
         REENA RAGGI,
         DEBRA ANN LIVINGSTON,
         DENNY CHIN,
              Circuit Judges.
_____________________________________

YOUSSOUF DOUMBIA,
         Petitioner,

                   v.                                          14-3656
                                                               NAC
LORETTA E. LYNCH, UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:                    Gary J. Yerman, New York, N.Y.

FOR RESPONDENT:                    Benjamin C. Mizer, Principal Deputy
                                   Assistant Attorney General; Keith I.
                                   McManus, Senior Litigation Counsel;
                                   Jessica E. Burns, Trial Attorney,
                                   Office of Immigration Litigation,
                                   United States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Youssouf Doumbia, a native and citizen of the

Ivory Coast, seeks review of a September 8, 2014, decision of

the BIA affirming an April 10, 2013, decision of an Immigration

Judge    (“IJ”)   denying   Doumbia’s   application   for   asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).     In re Youssouf Doumbia, No. A200 738 534

(B.I.A. Sept. 8, 2014), aff’g No. A200 738 534 (Immig. Ct. N.Y.

City Apr. 10, 2013).    We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, where the BIA has

adopted and supplemented the IJ’s decision, we have reviewed

the IJ’s decision as supplemented by the BIA.     See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The applicable

standards of review are well established.             See 8 U.S.C.

§ 1252(b)(4)(B); Liu v. Holder, 575 F.3d 193, 194, 196 (2d Cir.

2009).


                                 2
    The agency may require corroboration despite otherwise

credible testimony, and deny an application based on the failure

to provide such corroboration, if the corroborating evidence

is reasonably available.    See 8 U.S.C. § 1158(b)(1)(B)(ii);

see also Chen v. Holder, 658 F.3d 246, 251-52 (2d Cir. 2011).

However, before denying a claim solely based on an applicant’s

failure to provide corroboration, the IJ must identify the

missing evidence, explain why it was reasonably available,

provide an opportunity for the applicant to explain the

omission, and assess any explanation given.    See id. at 253;

Liu, 575 F.3d at 197-98.

    In this case, it was reasonable for the IJ to require

corroboration because Doumbia’s testimony was evasive and

inconsistent at times and thus not sufficiently persuasive.

See 8 U.S.C. § 1158(b)(1)(B)(ii); see also Liu, 575 F.3d at

196-97.   Moreover, the IJ properly identified the missing

evidence, noting that neither Doumbia’s wife nor mother had

submitted letters to corroborate his assertions of past harm

and fear of individualized harm in the future despite their

firsthand knowledge of the relevant events.   This evidence was

reasonably available: Doumbia testified that he had received
                               3
letters from his wife and mother while in the United States.

Doumbia was provided an opportunity to explain why this evidence

was missing, but he did not provide a compelling explanation.

See id. at 198 (“[T]he alien bears the ultimate burden of

introducing such evidence without prompting from the IJ.”).*

    Accordingly, we find no error in the agency’s conclusion

that Doumbia did not adequately corroborate his claims of past

persecution and fear of future persecution.           See 8 U.S.C.

§ 1252(b)(4).     That   finding   is   dispositive    of   asylum,

withholding of removal, and CAT relief because all three claims

were based on the same factual predicate.   See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition


*
  Doumbia does not challenge the BIA’s decision insofar as it
declined to remand for consideration of his mother’s letter
submitted for the first time on appeal. See Zhang v. Gonzales,
426 F.3d 540, 545 n.7 (2d Cir. 2005). Regardless, the BIA did
not err in declining to consider the letter in the first
instance. See In re Fedorenko, 19 I. & N. Dec. 57, 74 (B.I.A.
1984); see also Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 156
(2d Cir. 2005).
                               4
is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5